—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 6, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously modified, as a matter of *234discretion in the interest of justice, to the extent of vacating the conviction of criminal sale of a controlled substance in the third degree and dismissing that count of indictment, and otherwise affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant points to minor discrepancies or inconsistencies which in no way undermine the credibility of the undercover detective to whom he sold drugs.
The conviction of criminal sale of a controlled substance in the third degree is vacated in the interest of justice as a noninclpsory .concurrent count of criminal sale of a controlled substance in or near school grounds (People v Gaul, 63 AD2d 563, lv denied 45 NY2d 780). Concur — Rosenberger, J. P., Williams, Tom, Andrias and Marlow, JJ.